Case 1:18-cv-01949-LPS Document 152-2 Filed 10/20/20 Page 1 of 3 PageID #: 7131




                  EXHIBIT 3
          Case 1:18-cv-01949-LPS Document 152-2 Filed 10/20/20 Page 2 of 3 PageID #: 7132




From:                              S. Lloyd. Smith
Sent:                              Thursday, February 21, 2019 2:17 PM
To:                                Wendelynne Newton
Subject:                           FW: Stipulation on Danish Proceedings
Attachments:                       mg_info.txt



-----Original Message-----
From: Jacobs, Blair M. [mailto:blairjacobs@paulhastings.com]
Sent: Monday, December 10, 2018 12:24 PM
To: Smith, S. Lloyd
Subject: Re: Stipulation on Danish Proceedings

[This Email Originated From blairjacobs@paulhastings.com Which Is External To The Firm]

Lloyd,

We have an agreement as proposed in your message. I am going to forward the Stipulation to our Danish counsel and
will be back in touch with any thoughts or comments on that.

Best,
Blair

On Nov 30, 2018, at 4:08 PM, Smith, S. Lloyd <lloyd.smith@bipc.com<mailto:lloyd.smith@bipc.com>> wrote:


Blair –

Further to our conversation, here is a stipulation from Danish counsel for your review. Please confirm that it is
acceptable or advise as to any proposed edits. Below is our understanding of the parties’ agreement. Please confirm
that you agree or let me know if you have edits.


 * The parties agree to dismissal of the Danish action with prejudice.
 * Each party will pay its own costs and attorney fees.
 * The dismissal of the Danish lawsuit shall not be construed as an admission by either party as to any of the allegations
asserted therein.
 * The parties agree that neither party shall challenge jurisdiction or venue in the pending patent infringement and
antitrust actions in the United States District Court of Delaware, i.e. Civil Actions Nos. 17-cv-01646, 17-cv-01647, 17-cv-
01648, 17-cv-01649, 18-cv-00697, 18-cv-00886, 18-cv-01332.

I look forward to hearing from you.


 * Lloyd

S Lloyd Smith
IP Litigation Practice Group Co-Chair

                                                             1
      Case 1:18-cv-01949-LPS Document 152-2 Filed 10/20/20 Page 3 of 3 PageID #: 7133

703 838 6514 (direct)
202 527 3637 (cell)
lloyd.smith@bipc.com<mailto:lloyd.smith@bipc.com>
1737 King Street, Suite 500
Alexandria, VA 22314-2727

vCard<https://urldefense.com/v3/__http://www.bipc.com/load.vcf?type=atty&id=FF05ADFC-83C1-4925-BA26-
2427D6386620__;!!PoWaflF1wM8F24I!PGE5WfqGKGIVXMdH2PpZ9V_5xubGxNgWVmmRRWbG6bApQOjZRbTHIdQiJb_5
r7_AZg$ > | Bio<https://urldefense.com/v3/__http://www.bipc.com/S-Lloyd-
Smith__;!!PoWaflF1wM8F24I!PGE5WfqGKGIVXMdH2PpZ9V_5xubGxNgWVmmRRWbG6bApQOjZRbTHIdQiJb8TN6jXgQ$
>|
BIPC.com<https://urldefense.com/v3/__http://www.bipc.com/__;!!PoWaflF1wM8F24I!PGE5WfqGKGIVXMdH2PpZ9V_5
xubGxNgWVmmRRWbG6bApQOjZRbTHIdQiJb-BnlSh6A$ > |
Twitter<https://urldefense.com/v3/__https://twitter.com/buchanannews__;!!PoWaflF1wM8F24I!PGE5WfqGKGIVXMdH
2PpZ9V_5xubGxNgWVmmRRWbG6bApQOjZRbTHIdQiJb8seApf4A$ > |
LinkedIn<https://urldefense.com/v3/__http://www.linkedin.com/company/buchanan-ingersoll-&-rooney-
pc__;!!PoWaflF1wM8F24I!PGE5WfqGKGIVXMdH2PpZ9V_5xubGxNgWVmmRRWbG6bApQOjZRbTHIdQiJb-LO0F9zg$ >
Visit Buchanan PTAB Report<https://urldefense.com/v3/__http://buchanan-
ip.com/PTAB/__;!!PoWaflF1wM8F24I!PGE5WfqGKGIVXMdH2PpZ9V_5xubGxNgWVmmRRWbG6bApQOjZRbTHIdQiJb_CI
5k4Nw$ >

Buchanan Ingersoll & Rooney PC




________________________________
CONFIDENTIAL/PRIVILEGED INFORMATION: This e-mail message (including any attachments) is a private communication
sent by a law firm and may contain confidential, legally privileged or protected information meant solely for the
intended recipient. If you are not the intended recipient, you are hereby notified that any use, dissemination,
distribution or copying of this communication is prohibited and may be unlawful. Please notify the sender immediately
by replying to this message, then delete the e-mail and any attachments from your system.

________________________________
CONFIDENTIAL/PRIVILEGED INFORMATION: This e-mail message (including any attachments) is a private communication
sent by a law firm and may contain confidential, legally privileged or protected information meant solely for the
intended recipient. If you are not the intended recipient, you are hereby notified that any use, dissemination,
distribution or copying of this communication is prohibited and may be unlawful. Please notify the sender immediately
by replying to this message, then delete the e-mail and any attachments from your system.


________________________________
CONFIDENTIAL/PRIVILEGED INFORMATION: This e-mail message (including any attachments) is a private communication
sent by a law firm and may contain confidential, legally privileged or protected information meant solely for the
intended recipient. If you are not the intended recipient, you are hereby notified that any use, dissemination,
distribution or copying of this communication is prohibited and may be unlawful. Please notify the sender immediately
by replying to this message, then delete the e-mail and any attachments from your system.

<Letter to Court re. settlement.DOCX.secure>

                                                          2
